UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4426


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL ANTHONY DONALDSON, a/k/a David Anthony Jennings, a/k/a
David Ray Archer, a/k/a Sidney George Moody, a/k/a Perry Swain,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:17-cr-00013-MHL-1)


Submitted: March 19, 2018                                         Decided: April 19, 2018


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Alexandria, Virginia, Joseph S. Camden,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Richmond, Virginia, for Appellant. Dana J. Boente, United States Attorney, Alexandria,
Virginia, S. David Schiller, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Anthony Donaldson, a native and citizen of Jamaica who was removed

from the United States in 1996 following his conviction for an aggravated felony offense,

pled guilty to illegally reentering this country without authorization, in violation of 8

U.S.C. § 1326(a), (b)(2) (2012), and received a 50-month sentence. This appeal concerns

the reasonableness of Donaldson’s sentence, which was within the advisory Sentencing

Guidelines range of 46-57 months.

       Critical to the issues on appeal are the factual findings that controlled the

computation of Donaldson’s Guidelines range. Specifically, the probation officer

detailed the offense conduct, which referenced Donaldson’s prior convictions for drug

and firearm offenses. The presentence report further noted that Donaldson illegally

reentered the United States after he was removed in 1996, but that his date and point of

reentry were unknown. The probation officer recited that, during a 2016 interview with

immigration officials, Donaldson admitted that he last reentered the United States in the

1990s, and that Donaldson’s criminal record revealed that he was arrested in New York

City on March 17, 1999. The probation officer thus utilized March 17, 1999, as the

earliest date of relevant conduct for scoring purposes.

       The probation officer initially assigned Donaldson a base offense level of 8,

pursuant to U.S. Sentencing Guidelines Manual § 2L1.2(a) (2016). This was increased

by 10 levels because Donaldson was convicted of a felony offense that involved a

sentence of 5 years or more before he was removed from the United States. See USSG §

2L1.2(b)(2)(A). Although this conviction occurred in      1995 and the illegal reentry

                                             2
charge was from 2015, this conviction supported the 10-level increase because it occurred

within 15 years of the determined date of last illegal reentry—March 17, 1999. See USSG

§ 2L1.2(b)(2)(A) & cmt. n.3; USSG § 4A1.1(a) & cmt. n.1; USSG § 4A1.2(e).1

Another 4 levels were added, pursuant to USSG § 2L1.2(b)(3)(D), because Donaldson was

convicted of another felony offense after he was removed from the United States. With a

3-level reduction for acceptance of responsibility, Donaldson’s total adjusted offense level

was 19. Together with Donaldson’s placement in criminal history category IV, the

resulting Guidelines range was 46 to 57 months in prison.

        The first argument Donaldson presses on appeal is that the district court plainly

 erred in determining that the last illegal reentry date was March 17, 1999, and utilizing

 that as the relevant conduct date for calculating his adjusted offense level and criminal

 history score. Donaldson also advances a more generalized challenge to the procedural

 reasonableness of the sentence. Finally, Donaldson contends that the 50-month selected

 sentence is substantively unreasonable because “the recent revisions to § 2L1.2 have

 introduced irrational distinctions with no reference to the [18 U.S.C.] § 3553(a) [(2012)]

 factors.” (Appellant’s Br. at 30). For the reasons that follow, we affirm.

        Donaldson first contends that the district court committed reversible procedural

 error in utilizing March 17, 1999, as the relevant conduct date in terms of determining

        1
          Taken together, these provisions provide that, to determine whether a prior
 conviction supports a sentencing enhancement under USSG § 2L1.2(b), it must have been
 sustained within the 15-year look-back period applicable for criminal history scoring.
 This period runs from the defendant’s commencement of the instant offense, which
 “includes any relevant conduct.” USSG § 4A1.2 cmt. n.8.


                                              3
Donaldson’s last illegal reentry. Donaldson asserts that the district court’s statements at

sentencing establish that it rejected this factual determination, which was set forth in the

PSR, and thus erred in accepting the calculated Guidelines range. The Government

counters that Donaldson waived his right to appeal his Guidelines calculation on this

basis by relinquishing his objection to the last illegal entry date and agreeing with the

Guidelines range calculated in the PSR. We agree with the Government.

       “A waiver is the intentional relinquishment or abandonment of a known right,”

while forfeiture is “the failure to make the timely assertion of a right.” United States v.

Robinson, 744 F.3d 293, 298 (4th Cir. 2014) (internal quotation marks omitted). “A

party who identifies an issue, and then explicitly withdraws it, has waived the issue.” Id.

(internal quotation marks omitted). While forfeited claims can be reviewed on appeal for

plain error, a claim that has been waived cannot be reviewed under any standard because

“a valid waiver means that there was no error at all.” Id. (internal quotation marks

omitted).

       This court has held in multiple cases that a defendant who raises objections to the

PSR before sentencing and then at sentencing states unequivocally that he has no

objections to the PSR has abandoned those objections and waived the right to appeal

those issues. See id. at 298-300; United States v. Ford, 711 F. App’x 150, 151 (4th Cir.

2018); United States v. Edwards, 666 F. App’x 253, 255-56 (4th Cir. 2016); United

States v. Thornsbury, 598 F. App’x 182, 183 (4th Cir. 2015). In the sentencing brief and

at the sentencing hearing, defense counsel not only stated that Donaldson declined to

persist in his objection to the determination of the relevant conduct date, but specifically

                                             4
and unequivocally affirmed that the Guidelines range was calculated correctly because

the March 1999 triggering date was proper. Donaldson likewise advised the court that he

understood that counsel was withdrawing the objection to this determination. On this

record, we agree that Donaldson thus abandoned his objection to the factual

determination regarding this triggering date and, in turn, waived the right to appeal that

issue.

         Donaldson asserts two other assignments of procedural error. First, he contends

that the district court misunderstood its authority, under Kimbrough,2 to deviate from his

Guidelines range on the basis of the court’s disagreement with sentencing policy that

influences the Guidelines computations in a given case. This argument fails, though, as it

rests on an erroneous construction of the record.

         Specifically, Donaldson relies on the court’s statement that, “to the extent your

lawyer is arguing policy to me, it’s not my job to comment on policy or certainly make

it.” (J.A. 106).3 But this statement must be considered in context. Immediately prior to

making this statement, defense counsel questioned the propriety of the Government’s

decision to prosecute Donaldson for illegal reentry, suggesting it was a bad policy

decision given that Donaldson had completed his state term of incarceration and was


         2
        Kimbrough v. United States, 552 U.S. 85 (2007) (holding that a district court
may deviate from the advisory Guidelines range for crack cocaine offenses based on its
conclusion that the disparity between ranges for crack and powder cocaine results in a
sentence greater than necessary to achieve the sentencing goals of § 3553(a)).
         3
             Citations to the “J.A.” refer to the Joint Appendix submitted by the parties.




                                              5
slated for removal. The court responded that it did not make such prosecutorial decisions

and that it had to deal with the case then before it. The decision as to whether to prosecute

an offender for a separate federal offense is not within the court’s purview, and the record

makes clear that this is what prompted the court’s statement that forms the basis for the

Kimbrough argument. We thus hold that this assignment of procedural sentencing error is

without merit.

        Donaldson next complains that the district court did not respond to one of his

 nonfrivolous arguments in favor of a below Guidelines sentence, to wit: that utilizing the

 1999 arrest as the relevant conduct date disproportionately affected the computation of

 the Guidelines range and that a downward variance was necessary to conform the

 sentence to the objectives in § 3553(a). We find no error in this regard.

        The impact of the relevant conduct determination was at the forefront of this

 sentencing. In rejecting counsel’s request for a downward variance, the court opined that

 the Guidelines range was not disproportionate because, unlike other aliens who illegally

 reenter the United States after removal, Donaldson committed this offense after being

 convicted of a felony offense, and thus that the Guidelines punished his conduct more

 severely was sound. The court also explained the various § 3553(a) factors that it found

 to be determinative in this case, to wit: Donaldson’s history and characteristics, including

 the drug trafficking activities he engaged in while illegally in this country; the need to

 impose a sentence that would promote respect for the law; and the need to impose a

 sentence that would deter Donaldson from continuing to engage in criminal conduct

 and again illegally reentering the United States.

                                              6
      The district court observed that the Guidelines computation was correct “because

there is the previous conviction, and the earlier one, which also comes back into play

because you were deported and came back, and the record indicates that that’s what

happened.” (J.A. 106). This statement, considered in the context of the sentencing

proceeding as a whole, reflects the district court’s agreement with how the 15-year look-

back period was applied in this case. In our view, this satisfied the district court’s

obligation to respond to counsel’s contention that the age of this conviction justified a

deviation from the Guidelines range. Rita v. United States, 551 U.S. 338, 356 (2007)

(explaining that the district court must offer enough explanation “to satisfy the appellate

court that he has considered the parties’ arguments and has a reasoned basis for

exercising his own legal decisionmaking authority”); United States v. Lynn, 592 F.3d

572, 584 (4th Cir. 2010) (observing that, in Rita, “the appellate court could look to the

district court’s lengthy discussion with, and questioning of, defense counsel and

determine that the district court understood the defendant’s arguments for a reduced

sentence and had reasons for rejecting those arguments”).

      We turn, finally, to Donaldson’s challenge to the substantive reasonableness of his

sentence. Donaldson contends that, as recently revised, USSG § 2L1.2 “does not

accurately reflect the § 3553(a) factors in any given case” (Appellant’s Br. at 27), and

that “[a] showing that the Guidelines themselves are divorced from § 3553(a) therefore

attack[s] both the conclusions of the [Sentencing] Commission and the district court and

can ‘rebut’ the presumption” of substantive reasonableness afforded a within-Guidelines

sentence (id. at 29-30). Donaldson thus presents an overarching challenge to the

                                            7
propriety or fairness of USSG § 2L1.2 as amended. However, “the proper forum in which

to raise [such an] issue is Congress or the Sentencing Commission, not a federal court.”4

United States v. Johnson, 445 F.3d 339, 344 (4th Cir. 2006).

      For these reasons, we affirm the criminal judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




      4
         Donaldson contends that this court has authority, after Rita and Kimbrough, to
conduct this type of generalized fairness review of a guideline. But Johnson has not been
overruled, and one panel of this court may not overrule the precedent set by another
panel. United States v. Bullard, 645 F.3d 237, 246 (4th Cir. 2011). Accordingly, we
decline to consider Donaldson’s policy-based challenge to USSG § 2L1.2 as amended.


                                            8